Title: To Thomas Jefferson from William Fleming, 22 June 1779
From: Fleming, William
To: Jefferson, Thomas



Dear Sir
Philadelphia; 22d. June 1779.

Your obliging letter, without a signature, came safe to hand. As letters frequently miscarry between this and Virginia it was a good caution, which I shall take the liberty to follow.
That peace and the independance of the thirteen states are within our power is a point not well established; but thus much I think myself at liberty to say, that Congress, long before my arrival here, were called on to declare on what terms they would consent to a peace?—and to fix their ultimatum. They have been debating the matter ever since, and have not yet come to a point, tho’ I think there is now a prospect of that necessary business being shortly finished. The difficulties have mostly arisen in the East, but have been supported from the south side of Powtomack; tho’ much of that support is now withdrawn. The extreme delay in this business necessarily gives great uneasiness to the French minister, but that he was about to return to his own country in disgust is not true. This climate is very unfavourable to his constitution, and he had it much at heart to leave it before the hot season came on, and now only waits the determination of Congress on this important business. He thinks there have been combinations to break the alliance, and to throw America into the arms of G. Britain, on her acknowledging our independency, in which opinion many have joined him; the ratification of the treaty, therefore, by the Virginia assembly was highly pleasing to him, as I doubt not you will see by his letter acknowledging the receipt of it. A few members of Congress who got intimation of the ratification, expressed their dislike to the proceeding, as being against the spirit of the confederation, tho’ nothing was publicly said on the subject. However, I am of opinion that the occasion warranted the measure; and I think it high time for Virginia to look to her own importance and to provide for her own security, in case of disunion.
I am pleased to hear the measures taking for putting our finances  on a better footing, that being the most tender ground on which we stand. Congress are wasting much time on the subject and I am clearly of your opinion, that it is nonsensical quackery. Their resolution of the 2d. of January last, calling in the two emissions, is a proof of it.
General Sullivan has about 4000 men on his Indian expedition, of the success of which few, I believe, have very sanguine hopes, especially since the commissary of provisions laid before Congress the generals requisition for extra provisions, signed with his own hand, a copy of which I inclose for your amusement.
We are informed that John Dodge is on his way to Virginia.
I will not congratulate you, but my country on their choice of a chief magistrate. It will break in on your domestic plan and you’ll find it a troublesome office during the war.
Please to present me very respectfully to Mrs. Jefferson. Farewell.
It has just occurred that I must liberate this letter to save the postage.
